*728ORDER
PER CURIAM.
John Perryman (Appellant) was convicted by a jury of one count of sodomy and one count of rape of two female victims under the age of fourteen. Appellant appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing based on the admission of evidence of prior sexual misconduct by Appellant towards a victim. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s ruling was not clearly erroneous. Rule 24.035(k), Rule 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).